 1
 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Dec 19, 2018
                                                                            SEAN F. MCAVOY, CLERK
 5
                            UNITED STATES DISTRICT COURT
 6
                           EASTERN DISTRICT OF WASHINGTON
 7
 8   OTR WHEEL ENGINEERING, INC.,                    )
     BLACKSMITH OTR, LLC, and F.B.T.                 )
 9   ENTERPRISES, INC.,                              )
                                                     )
10                               Plaintiffs,         )     No. 2:14-CV-00085-LRS
                                                     )
11           v.                                      )     ORDER RE
                                                     )     POST-APPEAL MOTIONS
12                                                   )
                                                     )
13   WEST WORLDWIDE SERVICES, INC.,                  )
     and SAMUEL J. WEST, individually and            )
14   his marital community, SSL Holdings, Inc.,      )
     SSL Global, Inc., SSL China LLC, and            )
15   Qingdao STW Tire Co., Ltd.,                     )
                                                     )
16                        Defendants.                )
     ___________________________________ )
17
             BEFORE THE COURT is Plaintiffs’ Renewed Motion For Permanent
18
     Injunction (ECF Nos. 646 and 647), Defendants’ Motion For Recovery Of Cash
19
     Bond, And Increase Of Bond Amount, Or Alternatively To Reopen Discovery
20
     (ECF No. 648), and Defendants’ Motion To Stay OTR’s Recovery Of Judgment
21
     (ECF No. 650). These motions were heard with oral argument on December 11,
22
     2018.
23
24
     I. BACKGROUND
25
             On May 14, 2014, this court entered a preliminary injunction against the
26
     Defendants (collectively referred to as “West”). (ECF No. 46). As ordered by the
27
     court, Plaintiffs (collectively referred to as “OTR”) posted an injunction bond in
28
     the amount of $1.8 million. (ECF No. 47). The Ninth Circuit Court of Appeals

     ORDER RE POST-APPEAL MOTIONS- 1
 1   affirmed entry of the preliminary injunction, although it modified the scope of the
 2   injunction in certain respects. (ECF No. 130).
 3         Trial was held from June 20 through June 30, 2016. On June 30, the jury
 4   returned a verdict (ECF No. 496) which found: 1) Plaintiffs’ registered trade dress
 5   was invalid; 2) Defendants had removed the “Outrigger” trademark name on
 6   Outrigger tires or obscured the “Outrigger” trademark name on Outrigger tires
 7   (Plaintiffs’ false designation of origin claim); 3) Defendants had not
 8   misappropriated trade secrets belonging to Plaintiffs; 4) Defendants had tortiously
 9   interfered with a business relationship between Plaintiffs and Genie; 5)
10   Defendants had tortiously interfered with a business relationship between Solideal
11   and Superhawk; 6) Defendants had tortiously interfered with a business
12   relationship between Superhawk, Solideal and Plaintiffs; and 7) Defendants had
13   violated the Washington Consumer Protection Act (WCPA). The jury awarded
14   damages to Plaintiffs in the sum of $967,015.
15         On October 5, 2016, this court entered an “Order Re Post-Trial Motions”
16   which, among other things, maintained the preliminary injunction pending appeal:
17                The court concludes OTR will be substantially harmed if the
                  preliminary injunction is lifted pending appeal. If the injunction
18                were lifted, West would have free reign to sell their “Extremelift”
                  tires to Genie and any other customer. If the injunction were lifted
19                and the Ninth Circuit concludes on appeal that there should be a re-
                  trial on the issue of the validity of OTR’s registered trade dress
20                (and/or a trial on unregistered trade dress) and whether it is infringed
                  by West’s “Extremelift” tire, OTR will have to offer evidence of all of
21                West’s sales during the pendency of the appeal and seek additional
                  lost profits based on those sales. This would be burdensome and is
22                avoided by maintaining the preliminary injunction pending appeal.
23                One of the goals of the Lanham Act is protecting the public interest in
                  fair competition in the market. Maintaining the preliminary
24                injunction ensures there is no unfair competition pending the
                  Ninth Circuit’s determination whether to uphold the jury’s
25                verdict finding OTR’s registered trade dress invalid.
26   (ECF No. 597 at pp. 27-28). (Emphasis added).
27         This court increased the injunction bond to $3 million, explaining as
28   follows:


     ORDER RE POST-APPEAL MOTIONS- 2
 1                 When this court entered the preliminary injunction in May 2014,
                   it set the bond at $1.8 million based on the representation of OTR’s
 2                 counsel that West stood to lose approximately $150,000 per
                   month by being enjoined from selling their tire, and based on
 3                 the assumption that trial would not occur for at least 12 months.
                   (ECF No. 46 at p. 10). It has now been approximately 28 months
 4                 since the preliminary injunction was entered. Taking into account
                   that West currently owe OTR nearly $1 million because of the
 5                 verdict for OTR on the false designation of origin claim, the
                   court will increase the injunction bond by $1.2 million to $3
 6                 million.
 7   (ECF No. 597 at p. 28).
 8          This court denied, without prejudice, the Plaintiffs’ motion for a permanent
 9   injunction, offering the following rationale:
10                 It appears OTR has thus far been made whole by the actual
                   damages awarded to them by the jury representing profits
11                 lost after Genie chose West to supply size 355 tires for Genie’s
                   AWPs. West supplied those tires for an approximate one year
12                 period (May 2013 to May 2014) before they were enjoined from
                   doing so by this court. OTR contend, however, that because “the
13                 West Defendants have expressed an unambiguous intention to resume
                   efforts to sell tires sourced through West’s tortious activities, not only
14                 to Genie but to others,” their “future conduct will cause irreparable
                   injury to OTR unless the court prevents it.”
15
                   As indicated above, the preliminary injunction will be maintained
16                 during the pendency of what the court presumes will be an appeal by
                   OTR and likely by West, as well. Accordingly, it is unnecessary to
17                 rule on a permanent injunction at this time. Moreover, it would be
                   premature to do so until appeals are concluded since the disposition
18                 of those could well have some bearing on if and when a permanent
                   injunction is warranted.
19
     (ECF No. 597 at p. 29).
20
            In an order dated October 20, 2016, this court awarded pre-judgment
21
     interest to Plaintiffs on the damages award. (ECF No. 600). An Amended
22
     Judgment was entered (ECF No. 601) and appeals were taken by both Plaintiffs
23
     and Defendants.
24
            On July 24, 2018, the Ninth Circuit Court of Appeals issued a published
25
     opinion affirming the jury’s verdict on Plaintiffs’ false designation of origin claim
26
     that Defendants were liable under the Lanham Act for reverse passing off OTR
27
     tires as being West’s product. The circuit also affirmed this court’s order denying
28
     a new trial on the issue of trade dress validity, thereby upholding the jury’s verdict

     ORDER RE POST-APPEAL MOTIONS- 3
 1   finding Plaintiffs’ trade dress invalid. The circuit also affirmed this court’s
 2   rejection of Plaintiffs’ proposed jury instruction asserting a claim for infringement
 3   of an unregistered trade dress. (ECF No. 632).
 4            In an unpublished memorandum decision issued on the same date (ECF No.
 5   633), the circuit affirmed the jury’s verdicts on tortious interference and the
 6   WCPA, reversed the order granting prejudgement interest to the Plaintiffs, and
 7   vacated the preliminary injunction and remanded to this court for consideration of
 8   Defendants’ claim against the injunction bond.
 9            The circuit concluded that because it upheld the jury verdict finding
10   Plaintiffs’ registered trade dress invalid, there was no reason for the preliminary
11   injunction to remain in effect. (ECF No. 633 at p. 8). In support of its conclusion,
12   the circuit stated:
13                    OTR argues that even if its trade secret and infringement
                      claims failed, its successful claims justify the retention of
14                    the preliminary injunction. We disagree. That does not
                      appear to have been the intent of the district court, The
15                    comments by the court cited by OTR pertained to the possibility
                      of West claiming against the bond for the restrictions imposed
16                    under the injunction prior to trial, not to maintaining the
                      preliminary injunction pending appeal. Moreover, OTR’s
17                    successful claims would not ordinarily support the entry of
                      injunctive relief, and the jury verdict here did not appear to
18                    support OTR’s argument for maintaining the preliminary
                      injunction. OTR prevailed on claims for reverse passing off,
19                    tortious interference, and violating the WCPA. Those claims
                      assert singular harms and are therefore suitable to be remedied
20                    with damages, not an injunction. Indeed, by awarding only part
                      of the damages calculated by the OTR expert [Francis Burns],1
21                    the jury indicated that further damages are not being suffered.
22                    OTR has not cited any expert testimony indicating that West
                      could not have developed and marketed his own product by
23                    now. West can presumably approach a customer without
                      passing off an OTR tire, tortiously interfering in any of
24                    OTR’s contracts or business relationships, or committing
                      an unfair or deceptive act under the WCPA. Absent the
25                    existence of a trade dress or some other intellectual
                      property, West should not be enjoined from competing.
26
27            1
                  Burns calculated OTR’s damages at $2.3 million. (ECF No. 564 at p.
28
     1060).

     ORDER RE POST-APPEAL MOTIONS- 4
 1                 At this point, it appears appropriate to vacate the preliminary
                   injunction. If there is a basis for further injunctive relief, it
 2                 can be considered by the district court on remand, as the
                   permanent injunction question is not before us.
 3
     (ECF No. 633 at pp. 8-9) (Emphasis added).
 4
 5   II. PERMANENT INJUNCTION
 6          For a permanent injunction to be issued, OTR must demonstrate: (1) they
 7   have suffered irreparable injury; (2) remedies available at law, such as monetary
 8   damages, are inadequate to compensate for that injury; (3) considering the balance
 9   of hardships between the parties, a remedy in equity is warranted; and (4) the
10   public interest would not be disserved by a permanent injunction. eBay Inc. v.
11   MercExchange, L.L.C., 547 U.S. 388, 391-92, 126 S.Ct. 1837 (2006).
12          According to OTR, West has revealed it has “an unsold inventory of the
13   same offending tires and assemblies (procured and sourced during the course of
14   the same intentional misconduct that resulted in the damages verdict) numbering
15   nearly 5000 additional units” and “[a]n unknown number of the same offending
16   tires and assemblies may also be in the custody of U.S. Customs . . . .” OTR
17   asserts “[t]hese tires and assemblies are legally identical in their status to those for
18   which the jury awarded damages.” The tires to which OTR refers are West’s
19   “Extremelift” branded production tires. OTR seeks an injunction prohibiting West
20   from selling this current inventory of tires to Genie or anyone else, requiring an
21   accounting and destruction of these tires, and an accounting and destruction of the
22   plates, molds, matrices, and the means of making them. OTR’s proposed
23   permanent injunction would further prohibit West from procuring any more tires
24   from Michael Zhang, Superhawk or Weihai Zhongwei, and require delivery to
25   OTR of all examples of the West development/test tire in the custody and control
26   of West or any other entity.
27          Prior to trial, there remained a possibility that West’s “Extremelift”
28   production tires would be found by the jury to be “offending” tires because they


     ORDER RE POST-APPEAL MOTIONS- 5
 1   either violated OTR’s trade dress and/or were the result of misappropriation of
 2   OTR’s trade secrets. Since the jury rendered its verdicts finding no trade dress
 3   violation and no misappropriation of trade secrets, there is no basis to consider
 4   them to have been tortiously obtained. These production tires are factually distinct
 5   from West’s development/test tires as this court explained in its “Order Re Post-
 6   Trial Motions:”
 7                  The jury . . . found West culpable of false designation
                    of origin under the Lanham Act in that they provided Genie
 8                  with test tires from which the “Outrigger” trademark had been
                    removed and passed those tires off as their own. It is this act
 9                  of unfair competition which resulted in Genie deciding to
                    purchase West’s “Extremelift” production tires. The jury
10                  awarded OTR $967,015 in damages representing the profits
                    OTR lost since they were unable to sell their Outrigger tires
11                  to Genie because Genie bought West’s production tires instead.
12
     (ECF No. 597 at p. 26).
13
           The jury found the development/test tires were actual Outrigger tires made
14
     from an Outrigger (Solideal) mold. As the Ninth Circuit explained in its published
15
     opinion:
16
                    There was evidence that West did pass off actual OTR tires.
17                  West asked Superhawk to make tires to fill an anticipated
                    order for Solideal, OTR’s partner, in advance and to hold
18                  most of the tires until Solideal placed the order. West wanted
                    to make ten of these OTR tires to provide to Genie as his
19                  own development tires. The jury could therefore conclude
                    that the development tires were taken from part of an
20                  anticipated OTR (Solideal) order and were genuine OTR
                    products, not just copies.
21
     (ECF No. 632 at p. 13).2
22
23
24         2
                See also ECF No. 632 at p. 15 where the circuit found there was
25
26   “substantial evidence that West used an Outrigger mold for his development tire
27
     and added blank spring plates over areas that would have imprinted the
28
     Outrigger’s identifying information onto tires.”

     ORDER RE POST-APPEAL MOTIONS- 6
 1          There is no evidence that West’s “Extremelift” branded production tires
 2   were made from an Outrigger (Solideal) mold. Rather, Plaintiffs’ own expert,
 3   Owsley Cheek, testified at trial that West’s “Extremelift” production tires were not
 4   made from the same mold as the Outrigger tire. (ECF No. 555 at p. 154). The jury
 5   found those production tires did not infringe any intellectual property rights of
 6   OTR.
 7          The “Extremelift” production tires are not “legally identical in their status”
 8   to the development/test tires. Of course, the “Extremelift” production tires sold by
 9   West to Genie during the period from May 2013 to May 2014 were considered by
10   the jury in measuring Plaintiffs’ damages, those being primarily the profits lost by
11   OTR during that time because West had displaced OTR as Genie’s supplier of
12   355-sized tires as a result of West’s deception regarding the development/test
13   tires. What was tortiously obtained by West, however, were not the “Extremelift”
14   production tires themselves, but Genie’s business for a period of time. This is
15   what the jury found and for which it compensated OTR with an award of damages.
16   When this court entered its preliminary injunction in May 2014, OTR resumed
17   being Genie’s supplier for 355-sized tires and apparently has continued as the
18   supplier to the present date.
19          West’s intentional misconduct in reverse passing off OTR tires, despite its
20   egregiousness, was remedied by the jury’s damages award. There is no longer a
21   continuing injury as a result of West’s misconduct. Per the jury’s verdict finding
22   no trade dress violation and no misappropriation of trade secrets, West’s
23   production tires do not constitute an injury to OTR. As this court discussed in its
24   “Order Re Post-Trial Motions” (ECF No. 597 at pp. 23-24 and n. 15), it fails to see
25   how the tortious interference and WCPA verdicts in favor of OTR constitute a
26   finding that West’s “Extremelift” production tires are a source of injury to OTR,
27   independent of the false designation of origin verdict resulting from the reverse
28   passing off of the genuine Outrigger development/test tires.


     ORDER RE POST-APPEAL MOTIONS- 7
 1            Jury Instruction No. 35 regarding tortious interference with a business
 2   relationship between Superhawk, Solideal and OTR informed the jury that OTR
 3   had the burden of proving “[t]hat at the time West convinced Michael Zhang of
 4   SuperHawk to make tires for Defendants, OTR had a business relationship with
 5   Solideal and an expectancy that it (through SuperHawk) would not make the
 6   Outrigger tire for anyone else.” (ECF No. 500). (Emphasis added). The jury
 7   found the development/test tires were Outrigger tires. It made no such finding
 8   with regard to West’s production tires.3 In its unpublished memorandum decision,
 9   the Ninth Circuit noted that OTR’s prevailing on its reverse passing off claim
10   supported the jury verdict in favor of OTR on its WCPA claim. (ECF No. 633 at
11   p. 5).
12            In his closing argument to the jury, what Plaintiffs’ counsel argued with
13   regard to the tortious interference claims was West’s activity in submitting the dis-
14   branded OTR development/test tires to Genie in order to gain Genie’s business.
15   (ECF No. 570 at pp. 1769-89).          Counsel described this as the “background that
16   brings up the next door, tortious interference.” (Id. at 1781). While counsel also
17
18            3
                  The Ninth Circuit found this court’s instruction regarding tortious
19
20   interference with a contract between Solideal and Superhawk may have been
21
     erroneous because it did not state that OTR must have been the party whose
22
23   contractual relationship was interfered with. The circuit, however, found any error
24
     to be harmless because “[t]he jury was instructed to calculate damages if it found
25
26   tortious interference with a contract or a business relationship” and “[t]he
27
     interference at issue here is the same, regardless of whether the offending conduct
28
     was interference in a contract or a relationship.” (ECF No. 633 at p. 4).

     ORDER RE POST-APPEAL MOTIONS- 8
 1   argued to the jury that Michael Zhang violated his duty of confidentiality to
 2   Solideal and in turn to OTR by divulging OTR’s trade secrets to West (Id. at
 3   1789), the jury found West did not misappropriate any trade secrets with regard to
 4   his production tires. Consistent with the allegations pled in the First Amended
 5   Complaint (ECF No. 179 at Paragraphs 4, 40-50, 95 and 108), OTR argued up to
 6   and including through trial that the issue with West’s production tires was they
 7   violated OTR’s intellectual property rights.4
 8         Because of the absence of injury resulting from West’s production tires,
 9   there is no need for the court to discuss the balance of hardships and public
10   interest factors. Nevertheless, it seems Genie knows or should know what has
11   occurred in this litigation and therefore, can now make a fully informed decision
12   whether to purchase tires from West. Genie can perform safety testing on the
13   actual tires that West would now supply. The public interest is not jeopardized by
14   this court not granting the permanent injunction requested by OTR.
15         The Ninth Circuit stated “OTR’s successful claims would not ordinarily
16   support the entry of injunctive relief” and those claims “assert singular harms and
17   are therefore suitable to be remedied with damages, not an injunction.” OTR’s
18
19
20
           4
               The First Amended Complaint sought a permanent injunction requiring
21
     West to destroy all “counterfeit” tires and “refrain from making any further use of
22
23   OTR Marks and the OTR Trade Secrets” in competition with OTR or for any other
24
     purpose.” (ECF No. 179 at Paragraph 108). See also Declaration of Julie
25
26   Sampson (ECF No. 522 at Paragraph 40) asserting that “[a]s Superhawk director
27
     and employee, Zhang was subject to personal obligations not to divulge Solideal
28
     technology to third parties, as detailed in the Solideal-Superhawk agreement . . . .”

     ORDER RE POST-APPEAL MOTIONS- 9
 1   Renewed Motion For Permanent Injunction does not persuade otherwise. There is
 2   not “a basis for further injunctive relief.” Because of the absence of a trade dress
 3   or other intellectual property rights, there is no present basis to enjoin West from
 4   competing with OTR (selling existing production tires to Genie and others, and
 5   arranging for the manufacturing of “Extremelift” production tires from the
 6   manufacturer of West’s choosing).
 7           West claims Superhawk has not had any Outrigger molds since November
 8   2, 2012, when Camoplast Solideal retrieved those molds and moved them to its
 9   factory in China. OTR requests that West not only account for Outrigger molds,
10   but for the whereabouts of any development/test tires made from such molds
11   similar to the development/test tires submitted to Genie for testing in 2012. OTR
12   asserts these “dis-branded test tires are likely to be important evidence in potential
13   future litigation by Genie or involving Genie,” contending “there may be tort
14   actions brought by users of Genie lifts bearing the untested ‘Extremelift’ tires,
15   particularly by parties allegedly injured due to the failure of Extremelift tires.”
16          OTR requests the court to “enjoin West from any further false designation
17   of origin, including efforts to remove or obscure genuine origin information from
18   tires.” OTR, however, has not proven a real and immediate threat of future false
19   designation of origin by West. City of Los Angeles v. Lyons, 461 U.S. 95, 102, 103
20   S.Ct. 1660 (1983), quoting O’Shea v. Littleton, 414 U.S. 488, 495-96, 94 S.Ct. 669
21   (1974)(“[P]ast exposure to illegal conduct does not in itself show a present case or
22   controversy regarding injunctive relief . . . if unaccompanied by any continuing,
23   present adverse effects”). West knows such conduct is illegal. A jury has
24   awarded damages against West for such conduct and West risks another lawsuit
25   and another damages award if West engages in such conduct in the future. As
26   discussed herein, Genie knows or should know by now that a jury found West
27   liable for false designation of origin by reversing passing off an Outrigger tire as
28   their own development/test tire. Genie and other customers can take this


     ORDER RE POST-APPEAL MOTIONS- 10
 1   information into account in any future business dealings with West, including
 2   evaluation of any development/test tires submitted by West. There is no evidence
 3   in the record regarding failure of “Extremelift” tires sold by West to Genie
 4   between May 2013 and May 2014. And if another episode of false designation of
 5   origin were to occur, it can be remedied by an award of damages in another
 6   lawsuit, as it was remedied in the present lawsuit as a “singular harm.”
 7   Accordingly, a permanent injunction concerning OTR molds and any
 8   development/test tires made from the molds is not justified.
 9
10   III. RECOVERY AGAINST INJUNCTION BOND
11         In its “Order Re Post-Trial Motions,” this court found Defendants had not
12   been wrongfully enjoined pending trial:
13                West were not wrongfully enjoined by virtue of the
                  preliminary injunction entered against them, notwithstanding
14                that the jury found OTR’s registered trade dress invalid and
                  found that West did not misappropriate any OTR trade secrets.
15                The jury also found West culpable of false designation of origin
                  under the Lanham Act in that they provided Genie with test tires
16                from which the “Outrigger” trademark had been removed
                  and passed those tires off as their own. It is this act of unfair
17                competition which resulted in Genie deciding to purchase West’s
                  “Extremelift” production tires. The jury awarded OTR $967,015
18                in damages representing the profits OTR lost since they were
                  unable to sell their Outrigger tires to Genie because Genie bought
19                West’s production tires instead. Accordingly, it was appropriate for
                  this court to preliminarily enjoin West from selling any production
20                tires pending trial and resolution of whether West’s production tires
                  misappropriated OTR trade secrets and infringed OTR’s registered
21                trade dress.
22   (ECF No. 597 at p. 26).
23         As West points out, this court issued the preliminary injunction based on
24   OTR having a fair chance of succeeding on their trade dress and trade secret
25   claims. (ECF No. 146). And in affirming this court’s issuance of the preliminary
26   injunction in its March 18, 2015 memorandum decision, the Ninth Circuit struck
27   the language this court included in the preliminary injunction prohibiting West
28   from “making any false description or representation of origin concerning any


     ORDER RE POST-APPEAL MOTIONS- 11
 1   good or services offered for sale by Defendants.” (ECF No. 130 at p. 8).
 2   Nevertheless, this court maintains West was not wrongfully enjoined pending trial
 3   as evidenced by the jury’s verdict that West used a dis-branded Outrigger tire in
 4   order to acquire Genie’s business and sell West’s “Extremelift” production tires to
 5   Genie. West had already been selling those tires to Genie for a year (May 2013 to
 6   May 2014) before this court issued its preliminary injunction stopping West from
 7   continuing to sell those tires to Genie pending trial. Had West not been enjoined,
 8   it would have continued to sell its production tires to Genie and reaped profits
 9   from what the jury found to be false pretenses on the part of West.
10          In its July 24, 2018 unpublished memorandum decision (ECF No. 633 at pp.
11   8-9), the Ninth Circuit correctly ascertained this court’s intent that it did not find
12   OTR’s successful claims (reverse passing off, tortious interference, and violating
13   the WCPA) warranted keeping the preliminary injunction in place pending
14   appeal. This court found only that the successful claims revealed that keeping the
15   preliminary injunction in place pending trial was not wrongful. Pending trial,
16   West was not entitled to continue selling production tires to Genie whose business
17   it had procured through deception. OTR’s success on its reverse passing off,
18   tortious interference and WCPA claims vindicated this court’s preliminary
19   injunction precluding West from selling any more production tires to Genie
20   pending trial.
21          This court was justified in maintaining the preliminary injunction pending
22   appeal for the reasons provided in its “Order Re Post-Trial Motions” (ECF No.
23   597at p. 27-28). The preliminary injunction was maintained during the pendency
24   of the appeal not because of the claims on which OTR succeeded at trial, but in
25   recognition of the possibility that the claims on which it had not succeeded
26   (violation of trade dress and misappropriation of trade secrets) could be
27   resurrected on appeal.
28          That this court was justified in maintaining the preliminary injunction


     ORDER RE POST-APPEAL MOTIONS- 12
 1   pending appeal does not, however, mean West was not wrongfully enjoined
 2   pending appeal. A party is wrongfully enjoined under Fed. R. Civ. P. 65(c) when
 3   it turns out the party enjoined had the right all along to do what it was enjoined
 4   from doing. Nintendo of America, Inc. v. Lewis Galoob Toys, Inc., 16 F.3d 1032
 5   (9th Cir. 1994). This court increased the amount of the injunction bond because
 6   the jury found OTR had no intellectual property rights in its 355-sized AWP tires
 7   and because it was likely the Ninth Circuit would affirm that verdict on appeal.
 8   The circuit affirmed the jury’s verdict finding no trade dress violation.
 9   Accordingly, West should have been able to sell its “Extremelift” production tires
10   during the pendency of the appeal.
11          OTR continues to mention “unregistered trade dress” which it asserts “was
12   unaffected by the judgment entered.” It was unaffected by the judgment entered
13   because this court did not allow OTR to present such a claim to the jury and the
14   Ninth Circuit affirmed that ruling. (ECF No. 632 at pp. 28-30). Any “unregistered
15   trade dress” claim is irrelevant to the question of whether West was wrongfully
16   enjoined pending appeal.5
17          OTR seemingly attempts to resurrect its trade secrets claim even though the
18   jury found West did not misappropriate any of OTR’s trade secrets and OTR did
19   not appeal that verdict to the Ninth Circuit. According to OTR, “[w]hile the jury
20   did not find West liable for direct misappropriation of trade secrets, the jury’s
21   findings necessarily indicate that West indirectly used them.” OTR says “Sam
22   West, by suborning Superhawk and Michael Zhang and ignoring Zhang’s repeated
23   warning about those relationships [the relationships between OTR, Solideal and
24   Superhawk], convinced them to use those trade secrets in violation of their
25
26
            5
                In any event, the jury’s finding of “functionality” with regard to registered
27
     trade dress would apply to an unregistered trade dress claim based on the same tire
28
     characteristics.

     ORDER RE POST-APPEAL MOTIONS- 13
 1   confidentiality and non-compete agreements and unlawfully obtained such tires
 2   for sale.”6 OTR cites a portion of the Ninth Circuit’s published decision in
 3   support of this statement (ECF No. 632 at pp. 12-18), but what that discusses in
 4   terms of West’s tortious activity is not misappropriation of trade secrets, but rather
 5   his reverse passing off of an Outrigger development/test tire to Genie as his own
 6   tire after having Superhawk remove the “Outrigger” trademark name and other
 7   Outrigger identifying information.
 8          The manufacture and sale of the production tires was not the tortious
 9   activity found by the jury. The tortious activity was West’s use of a dis-branded
10   OTR development/test tire to persuade Genie to buy West’s “Extremelift”
11   production tires. It is for this tortious activity that the jury awarded damages to
12   OTR, concluding that had West not obtained Genie’s business under false
13   pretenses, Genie would have continued to buy OTR’s tires instead of buying
14   West’s production tires during the relevant one year period (May 2013 to May
15   2014). Notwithstanding West’s egregious misconduct, the jury’s award of
16   damages fully remedied the harm suffered by OTR. It brought the curtain down
17   on that episode of misconduct and effectively pushed the reset button on the
18   possibility of legitimate and fair competition between OTR and West for Genie’s
19   business. Because it has now been revealed what transpired in 2012 when West
20   submitted dis-branded Outrigger tires to Genie for testing, Genie and any other
21   customers can make informed decisions whether they want to conduct business
22   with West.
23
24          6
                This is yet another acknowledgment by OTR that its claims for tortious
25
26   interference with contract between Solideal and Superhawk, and with a business
27
     relationship between Superhawk, Solideal and OTR, have always been premised
28
     on an alleged violation of intellectual property rights.

     ORDER RE POST-APPEAL MOTIONS- 14
 1          “[T]here is a rebuttable presumption that a wrongfully enjoined party is
 2   entitled to have the [injunction] bond executed and recover provable damages up
 3   to the amount of the bond.” Nintendo, 16 F.3d at 1036. The purpose of the
 4   presumption is to discourage parties from pursuing injunctions on tenuous legal
 5   grounds and assure that an enjoined defendant will be compensated for its
 6   damages if it later turns out that it was wrongfully enjoined. Newspaper &
 7   Periodical Drivers’ & Helpers’ Union, Local 921 v. San Francisco Newspaper
 8   Agency, 89 F.3d 629, 631 (9th Cir. 1996). Once the party seeking recovery
 9   adequately establishes its damages, the court must “have a ‘good reason’ to deny
10   recovery against the bond, and the burden is then on the nonmoving party to
11   establish that “good reason.” Nokia Corp. v. InterDigital, Inc., 645 F.3d 553, 559
12   (2nd Cir. 2011). A defendant’s failure to mitigate damages is a good reason for
13   denying recovery. Coyne-Delany Co., Inc. v. Capital Develop. Bd of State of
14   Illinois, 717 F.2d 385, 392 (7th Cir. 1983).
15        West is potentially entitled to recover against the injunction bond any
16   damages actually and proximately resulting from the effect of the preliminary
17   injunction from the date of the verdict on June 30, 2016, through the date of the
18   issuance of the Ninth Circuit’s mandate on September 12, 2018. Matek v. Murat,
19   862 F.2d 720, 733 (9th Cir. 1988). West bears the burden of demonstrating its
20   damages were proximately caused by the preliminary injunction. U.S. D.I.D.
21   Corp. v. Windstream Communications, Inc., 775 F.3d 128, 144 (2nd Cir. 2014).
22   West need not prove damages with mathematical certainty, but it must prove them
23   with reasonable certainty by a preponderance of evidence. Nintendo, 16 F.3d at
24   1038-39.
25          Absent evidence of malicious prosecution or abuse of process, a defendant’s
26   right of recovery is limited to the security ordered by the court. Buddy Systems,
27   Inc. v. Exer-Genie, 545 F.2d 1164. 1167-68 (9th Cir. 1976). The injunction bond
28   generally limits the plaintiff’s liability and informs of the price plaintiff can expect


     ORDER RE POST-APPEAL MOTIONS- 15
 1   to pay if the injunction was wrongfully issued. Sprint Communications Co. L.P. v.
 2   CAT Communications Int’l, Inc., 335 F.3d 235, 240 (3rd Cir. 2003). Accordingly,
 3   West’s potential recovery is limited to the $3 million injunction bond. The court
 4   no longer has authority to modify the amount of the bond as requested by West.
 5   Fed. R. Civ. P. 62(c) is of no avail as the appeal in this matter is no longer
 6   pending. Citing Hoffman v. Beer Drivers & Salesman’s Local Union No. 888, 536
 7   F.2d 1268, 1276 (9th Cir. 1976), and A&M Records, Inc. v. Napster, Inc., 284 F.3d
 8   1091, 1098 (9th Cir. 2002), West says the court “maintains the inherent authority to
 9   modify an injunction where ‘new facts are created by the parties and the
10   maintenance of the status quo requires new action.” These cases say nothing
11   about modification of the injunction bond when the appeal is no longer pending.
12   Furthermore, no “new facts” were created by the parties. It is true this court
13   increased the injunction bond amount based on the 28 months period between
14   issuance of the preliminary injunction (May 2014) and when this court issued its
15   “Order Re Post-Trial Motions” (October 2016), but because West was not
16   wrongfully enjoined pending trial, the bond amount, as calculated based on the
17   representation of OTR’s counsel (Leslie Weatherhead, Esq.) to the court during
18   the May 7, 2014 preliminary injunction hearing, covers the approximately 27
19   months from when the Judgment was entered on the jury verdict (June 30, 2016)
20   to when the Ninth Circuit Court of Appeals issued its mandate (September 12,
21   2018).
22            Mr. Weatherhead’s representation was essentially all the court had to go on
23   when it originally set the bond amount at $1.8 million. At that time, West offered
24   no suggestion regarding an appropriate bond amount. And while in its July 1,
25   2016 “Motion To Suspend Or Lift The Preliminary Injunction And For Recovery
26   Of Cash Bond” (ECF No. 499 at p. 9), West asserted its lost profits had far
27   exceeded the $1.8 million bond, it again offered no suggestion regarding a specific
28   increased bond amount (see ECF No. 597 at p. 27, n. 21) and apparently remained


     ORDER RE POST-APPEAL MOTIONS- 16
 1   content to proceed through the appeal process with a $3 million injunction bond in
 2   place.
 3            Mr. Weatherhead’s “quick figuring,” off-the-cuff estimate four and a half
 4   years ago that West stood to lose between $140,000 to $150,000 in monthly
 5   profits as a result of a preliminary injunction (ECF No. 45 at p. 68) does not
 6   satisfy West’s burden of proving with “reasonable certainty” the damages incurred
 7   by it during the pendency of the appeal. Accordingly, the court will grant West’s
 8   request to reopen discovery. West will be allowed to conduct discovery pertaining
 9   to: 1) OTR’s sales of any 355-sized tires for any AWP machinery occurring from
10   the date of the jury verdict (June 30, 2016) through issuance of the mandate from
11   the circuit (September 12, 2018); and 2) OTR’s communications with
12   Terex/Genie, JLG or any third party that in any matter discusses or relates to West
13   from the date of the jury verdict through issuance of the mandate.7
14            Nor does Mr. Weatherhead’s representation regarding West’s potential lost
15   profits take into account any mitigation of damages which should have been
16   undertaken by West. Accordingly, OTR will be allowed to conduct discovery as
17   to West’s communications with Terex/Genie or other potential customers
18   regarding supplying 355-sized AWP tires from the date of the jury verdict through
19   the issuance of the mandate, as well as the basis for West’s calculation of damages
20   against the injunction bond. The court will not restrict the type of discovery which
21   the parties are allowed to conduct (e.g., depositions, interrogatories, etc.). The
22   court will set a discovery deadline which assumes discovery can be completed
23
24            7
                  Because the Ninth Circuit vacated the preliminary injunction, the court
25
26   questions the relevancy of sales and communications following issuance of the
27
     mandate. Seemingly nothing precluded West from communicating to Genie that
28
     the preliminary injunction had been vacated.

     ORDER RE POST-APPEAL MOTIONS- 17
 1   within approximately ninety (90) days.
 2
 3   IV. STAY OF JUDGMENT AND RECOVERY AGAINST SUPERSEDEAS
 4       BOND
 5         This court has yet to correct the Amended Judgment to eliminate the award
 6   of prejudgment interest to OTR as directed by the circuit. Furthermore, this court
 7   increased the injunction bond to $3 million taking into account the nearly $1
 8   million which the jury awarded to OTR in damages. Had the court not done that,
 9   it would have set the injunction bond at around $4 million. As discussed above,
10   the court no longer has authority to modify the injunction bond. These special
11   circumstances compel the court to stay entry of a Second Amended Judgment and
12   OTR’s recovery against the supersedeas bond posted by West pending
13   determination of the amount of damages West is entitled to recover against the $3
14   million injunction bond.
15
16   V. CONCLUSION
17         Plaintiffs’ Renewed Motion For Permanent Injunction (ECF Nos. 646 and
18   647) is DENIED.
19         Defendants’ Motion For Recovery Of Cash Bond And Increase Of Bond
20   Amount , Or Alternatively To Reopen Discovery (ECF No. 648) is GRANTED to
21   the extent that discovery is reopened. Discovery shall be completed no later than
22   April 1, 2019. No later than April 15, 2019, Defendants will file a new Motion
23   For Recovery Of Cash Bond.
24         Defendants’ Motion To Stay OTR’s Recovery Of Judgment (ECF No. 650)
25   is GRANTED. OTR’s recovery of judgment is stayed pending determination of
26   the amount of damages West is entitled to recover against the injunction bond and
27   entry of a Second Amended Judgment.
28         Pending completion of discovery and resolution of Defendants’ new Motion


     ORDER RE POST-APPEAL MOTIONS- 18
 1   For Recovery Of Cash Bond, the court will continue to stay the motions and
 2   matters previously stayed in its October 11, 2016 order (e.g., attorney fee
 3   motions). (ECF No. 599). It appears these motions will require supplementation
 4   at the conclusion of the proceedings relating to Defendants’ recovery against the
 5   injunction bond.
 6          The parties are encouraged to consider mediation. The court notes that in
 7   this district, U.S. Magistrate Judges are available for this purpose upon joint
 8   request by the parties.
 9          IT IS SO ORDERED. The District Court Executive is directed to enter
10   this order and provide copies to counsel of record.
11                 DATED this      19th     day of December, 2018.
12
13                                           s/Lonny R. Suko
                                 ___________________________________
14                                           LONNY R. SUKO
15                                   Senior United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER RE POST-APPEAL MOTIONS- 19
